360 F.2d 618
Percy N. HENDRICK, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 22810.
United States Court of Appeals Fifth Circuit.
April 28, 1966.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, Judge, 253 F. Supp. 994.
Percy N. Hendrick, pro se.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Lonny F. Zwiener, Asst. Atty. Gen., Austin, Tex., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before JONES and GEWIN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
In the district court the appellant sought relief from state court convictions by an application for habeas corpus. It was held that he had not been deprived of any Federally protected right and the court dismissed his petition. We conclude that the district court was correct in its decision. Its judgment is


2
Affirmed.